I concur also in opinion with judge Bullard, and think that the former judgment of this court ought to remain undisturbed.
A. MORPHY.

Garland J.

Agreeing fully with the majority of the court in the opinion that the judgment heretofore given should remain undisturbed, I shall in giving my reasons, briefly review the previous decisions of the court, and, I think, can show the opinion of the majority does not impugn or overrule any of them.
After the adoption of the Louisiana Code, and the repeal by the legislature of the ancient laws, there were not a few lawyers who doubted whether in such actions as slander, and some others sounding in damages, it was not necessary to prove the damages before a party could recover, but the better and more general opinion now prevails, that under the articles 2294, 2295 and 1928, they can be maintained. If that is correct, and the action of this court, the general assent of legal men, and my own convictions induce me to believe it *406is, we have a law broad enough to cover every case. “Every act whatever of man that causes damage to another, obliges W™ by whose fault it happened to repair it.” There is no arbitrary standard prescribed. Every act that causes damage, creates responsibility, and where the extent of that responsibility is not defined, or the law is silent, we must ProceQd under the 21st article of the Code, and decide according to natural law and reason, or received usage. To a technical lawyer, this may seem very indefinite, but as it is hnpossible to provide for every case which fraud or malice may devise, we are obliged to authorize a discretion in the judicial tribunals, that will apply a remedy for every wrong, ^11 actions of slander, I am disposed to leave much to the integrity and discretion of juries. They form a portion of the community of which the offender and the injured party make a part, and can in general best judge what is necessary to preserve its purity and vindicate the characters of its members. Whenever any abuse of the discretion occurs, the court or the legislature will apply a corrective.
Every act of Causes damage ate^responslbility, and when wnVtsnofdeproceed6 under article 2t of the and resort to son^and^usage"
In actions of slander, I am not an advocate for establishing any particular standard by which words are to be judged as being actionable or not actionable. I am willing to leave every case to be decided on its merits and peculiar circumstances, under the broad principles laid down in the Code, which are very similar to the laws in force previous to its adoption. Partidas 3, tit. 2, l. 31. But, if any such standard is to be adopted, I ¿object most strongly to that established by the common law, that no words are actionable, and subject a party to damages without special proof, but such as impute an indictable offence, or injure a man in his profession. I believe an action of slander can be, and ought sometimes to be maintained, for words which do not charge an offence that will subject the party to indictment. For instance, to charge a virtuous woman with a want of chastity. On the other hand, there are words which impute indictable offences that would not, in my estimation sustain an action for slander: As to say of a man, he was guilty of an assault *407and battery, or that he was the bearer of a challenge to fight a duel, or that he retailed spiritous liquors without a license.
The few cases of slander that have come before this court, cannot have established any particular system of jurisprudence or standard, as to words that are actionable in themselves or not, and if any is to be established, I prefer it should be effected by a series of decisions, than by laying down a general rule. The rule of the common law is in some respects absurd, in others positively unjust, and was established for the double purpose of repressing frivolous actions, and saving the judges the trouble of trying cases.
The case of Moore vs. Stokes, 6 Martin, N. S., 538, as I understand it, decides nothing more than when the question is, to what weight testimony is entitled, the Supreme Court will respect the conclusions of the jury.
In the case of Stackpole vs. Hennen, 6 Idem., 481, the question was, whether the action could be maintained against the defendant, because he was a lawyer, and used the words in defending his client.
The case of Wamack vs. Kemp, 6 Idem., 477, I do not understand as recognizing any such rule as is contended for by the counsel for the defendant in this suit. From reading the statement of the case, a conclusion of that kind might be supposed, but the opinion of the court does not to my mind sustain it. The action was one for slander and false imprisonment: the count for slander was dismissed, because “the charge of perjury was made in a legal proceeding, with a view to bring the plaintiff to justice.” (The report says defendant, but plaintiff was evidently intended;) and nothing showed malice in the defendant. The action of false imprisonment was dismissed, because the “plaintiff suffered in consequence of the ignorance of the magistrate, who ought neither to have arrested or confined him.” I do not understand that the question was raised in that case, whether a charge of perjury committed in a voluntary affidavit, would sustain an action for slander. The court says, “it is true the plaintiff did take the oath by which he was charged with perjury, in a voluntary affidavit, neither, taken or intended to *408be used in a legal proceeding,” but nothing is said as to the consequences. The reporter does not appear to have considered it a point made in the case, if we judge from his marginal note. He only says, “no action will lie fora charge of perjury made in the course of judicial proceedings.” I have read this case with much care, and cannot find any evidence in support of the allegation, that the defendant used the words on any occasion, except in his affidavit. If there had been proof of his using them at other times and places, I suspect the decision of the court would have sustained the verdict of the jury.
The case of Stewart vs. Carlin, 2 Louisiana Reports, 73, does not, in my opinion, recognize the doctrine of words actionable in themselves or not. The point was not made or argued. The counsel for the defendant in that case, denied there was any such action as one for slander, since the repeal of the ancient laws, and the argument and decision of the court was upon that question. If there is any thing else in that case, it is a dictum upon points not made.
In the case of Trimble vs. Moore, 2 Idem., 577, the principal point was, whether the words had been substantially proved. The other point I remember was discussed in the course of the argument, but not decided. The doctrine laid down in that case, as far as it goes, is correct, and supports the charge of the district judge in the present.
This court in the case of Cauchoix vs. Dupuy et al., 3 Idem., 206, held, that damages could be recovered for saying the plaintiff was a man of color. These words . charged no indictable offence or moral turpitude. The effect was, to exclude the plaintiff from association with a certain portion of the community, and if true, to deprive him of the rights and privileges of a white man, under our constitution and laws.
In concurring with the majority of the court, I repeat my conviction, that no decision heretofore solemnly made, has been impeached or overruled. We are only carrying out to their legitimate results, the doctrines laid down in the cases of Trimble vs. Moore and Cauchoix vs. Dupuy et al., and *409extending to every citizen, the protection which our Code affords against malicious slanderers and public defamers of reputation.
Martin J. dissenting.. In actions of slander, there are words which are actionable in themselves, and damages will be given, although none are proved; but there are others not actionable, and no damages will be given unless some are proved.